TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00361-CV


                                          T. L., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee



           FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY,
 NO. D-1-FM-13-002211, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on June 16, 2014.

By request to this Court dated June 16, 2014, Chavela V. Crain requested an extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting extensions

of over 10 days for the filing of reporters’ records in accelerated appeals, including those from suits

for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any extensions of time

granted for the filing of the reporters’ records may not exceed 30 days cumulatively. See Tex. R.

App. P. 28.4(b)(2). Accordingly, Chavela V. Crain is hereby ordered to file the reporter’s record in

this case on or before June 26, 2014. If the record is not filed by that date, Crain may be required to

show cause why she should not be held in contempt of court.

               It is ordered on June 19, 2014.



Before Justices Puryear, Goodwin and Field